RACOMBE, Circuit Judge.
The articles in question are certain ■chip and straw laces, stitched or sewn together with cotton thread. The relevant paragraphs are:
“(449) Manufactures of bone, chip, grass, hom, india-rubber, palm leaf, straw, weeds, or whalebone, or of which these substances, or either of them, is the component material of chief value, not specially provided for in this act Ü0 per centum ad valorem; but the terms ‘grass’ and ‘straw’ shall be understood to mean, these substances in their natural form and structure, and not the separated fibre thereof.” Schedule N, 30 Stat 193 [U. S. Comp. St. 1901, p. 1678).
“(409) Braids, plaits, laces, and willow sheets or squares, composed wholly of straw, chip, grass, palm leaf, willow, osier, or rattan, suitable for making or ornamenting hats, bonnets, or hoods, not bleached, dyed, colored, or stained, 15 per centum ad valorem. If bleached, dyed, colored, or stained, 20 per centum ad valorem. I-Iats, bonnets, and hoods composed of straw, chip, grass, palm leaf, willow, osier, or rattan, whether wholly or partly manufactured, but not trimmed, 35 per centum ad valorem,” etc. 30 Stat. 189 [U. S. Comp. St. 1901, p. 1673].
The collector classified the articles imported under paragraph 449. The importer contends that, although within the language of 449, they are more specifically provided for in paragraph 409. The government concedes that they would be within 409 were it not for the cotton thread, and the sole controversy is as to the meaning of the words “composed wholly.”
■ The importers argue that the cotton should be disregarded, because it is an insignificant element of the cost, and the thread or cord is essential to hold the merchandise together as a merchantable article. Small though the relative cost of tire cotton may be, it is yet appreciable. The Board of General Appraisers held that it was substantial, and the article in which it appears would seem to be excluded by the use of the words “composed wholly” of some other substance. There is no evidence that the thread is used temporarily only to prevent the ends of the braids from unraveling, as was the case in Schiff v. U. S. (reported in T. D. 26,457). So far as appears, it is a permanent component of the article, and remains in place when the latter is put into the hat. Moreover, practically the articles, of which a sample is submitted, are a variety of braid or plait more ioosely put together. They are called “Fiesole,” made in Italy. One *129of the witnesses says that he does not know of any straw laces in Italy which have no binder or fastening of any other substance about them. Whether elsewhere than in Italy straw lace composed wholly of straw may or may not exist does pot appear. The other witness, when asked if he had ever known of an article designated as straw lace to consist of straws fastened together with other straw, answered, “No; not in Italian manufacture.” He added that if fastened together with straw they would not be called laces, but “would be a braid or plait." It would seem strange that Congress should exclude braids or plaits from the operation of this section when thread was used to hold them together, but did not exclude the same when more loosely woven, although an equal amount of thread was so used.
Moreover, we are of the opinion that, in view of -the course of legislation, a broad comprehensive meaning should be given to the phrase “composed wholly.” The section now under discussion is the well-known hat material clause, which appeared in the free list as paragraph 4'18, of March 8, 1883 (.22 Stat. 5.11, c. 121). The braids, plaits, laces, etc., of that paragraph might be composed, not only of. straw, chip, or grass, but of “any other substance or material,” provided only they' were hat materials. I>y the amendatory act of hebra-, ary 18, 1890 (¾6 Stat. 8, c. 13), this paragraph was restricted by changing “any other substance or material” to “any vegetable material.” In the tariff act of 1890 (paragraph 518, 26 Stat. 604, c. 1244), it was still further restricted by striking out the words “any vegetable material,” leaving only the enumerated materials, “straw, chip, grass, palm leaf, willow, osier, or rattan.” Under this act it was held by this court that it was sufficient to make the paragraph applicable if the “predominant and characteristic component” was one of those specifically enumerated. Schiff v. U. S., 99 Fed. 555, 39 C. C. A. 652. In the tariff act of August 27, 1894 (paragraph 417, 28 Stat. 538, c. 349), it was further restricted by eliminating “willow” from the enumeration of materials. In the act of 1897, now before us, the hat material paragraph was transferred from the free list to the duty list; a lower rate of duty being accorded to such articles than that imposed on similar articles not suitable for hats. But the paragraph was again restricted by for the first time inserting the word “wholly,” thus bringing within the paragraph with its reduced duty only hat materials “composed wholly of” the enumerated. materials. Under these circumstances, we think the words last quoted should be given their ordinary and natural meaning, and that hat materials composed at all of anything else should be left to pay their appropriate duty under other paragraphs.
The decision of the Circuit Court is affirmed.